Case 2:19-cv-07079-JPR Document 23 Filed 04/23/20 Page 1 of 1 Page ID #:422




 1
     NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
 4   CEDINA M. KIM                            NOTE: CHANGES MADE BY THE COURT
     Assistant United States Attorney
 5   Senior Trial Attorney, Civil Division
 6
     MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 7         Social Security Administration
 8         160 Spear Street, Suite 800
           San Francisco, CA 94105-1545
 9         Telephone: (415) 977-8985
10         Facsimile: (415) 744-0134
           Email: Michael.Marriott@ssa.gov
11
12                         UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14   KEITH BERMAN,                             )   Case No. 2:19-cv-07079-JPR
15                                             )
           Plaintiff,                          )   [PROPOSED]
16
                                               )   ORDER TO EXTEND BRIEFING
17                  v.                         )   SCHEDULE
18
                                               )
     ANDREW SAUL,                              )
19   Commissioner of Social Security,          )
20                                             )
           Defendant.                          )
21
                                               )
22                                             )
23
           IT IS HEREBY ORDERED that Defendant shall have a first extension of
24
     35 days to provide his portion of the Joint Stipulation to Plaintiff, from April 22,
25
     2020, to May 27, 2020. All other case management dates are continued
26
     accordingly.
27
28

     Dated: April 23, 2020
                                             UNITED STATES MAGISTRATE JUDGE
